PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/350,000
Filing Date: 11 Nov 2016
Appellant(s): Furry, David, W.



__________________
Brett Mangrum (64,783)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
1. Arguments on 3 January 2022 Appeal Brief pg. 5
Appellant argues that independent claim 51 include certain patentable distinctions arising at least from limitations directed to (1) cold-filter imaging of a gas leak under “passively imaged ambient conditions” and (2) the specific “transmission response” of the claimed “optical bandpass filter”.  
Examiner respectfully disagrees for the reasons discussed in the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC) and the reasons discussed in prior Office Actions as well as this Examiner’s Answer.
1.A. Arguments on 3 January 2022 Appeal Brief pp. 5-8
Appellant argues that the evidence of record underscores certain structural limitations which qualify the claimed system, in part, in terms of its detection capabilities under certain specified conditions and that these limitations render the pending claims patentable over the art of record.  
Examiner respectfully disagrees for the reasons discussed in the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC) and the reasons discussed in prior Office Actions as well as this Examiner’s Answer.
1.B. Arguments on 3 January 2022 Appeal Brief pp. 8-14
Appellant argues that the explicit disclaimer of record proscribes interpreting claim 51 as encompassing a system (such as either Merlin or Strachan) that involves introducing, during imaging, an active independent source of infrared radiation within the optical path, in order to create a detectable temperature differential. 
 Examiner respectfully disagrees for the reasons discussed in the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC) and the reasons discussed in prior Office Actions as well as this Examiner’s Answer.  In regard to “prosecution disclaimer of record”, MPEP § 2111 states that “… Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989) …”.  Further, it is important to recognize that the Merlin camera is simply pointed at a desired area by a user so as to obtain an image depicting temperature differences (e.g., see the pictures in the Merlin Brochure).  Appellant fails to point out what structure on the commercially available Merlin camera introduces, during imaging, an active independent source of infrared radiation within the optical path in order to create a detectable temperature differential.  Thus, the cited prior art teaches or suggests all structural limitations as arranged in the apparatus claims.  Therefore, appellant’s arguments are not persuasive.
1.C. Arguments on 3 January 2022 Appeal Brief pp. 14-15
Appellant argues that the commercially available Merlin camera necessarily requires intentionally introducing, during imaging, an active independent source of infrared radiation (aircraft exhaust) in the optical path.  
Examiner respectfully disagrees for the reasons discussed in the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC), the reasons discussed in prior Office Actions, and the reasons discussed in this Answer.  The aircraft exhaust is not introduced by the commercially available Merlin camera.  Rather during intended use, the Merlin camera is simply pointed at a desired area by a user.  Further, the Merlin brochure teaches other exemplary applications such as “… APPLICATIONS Long Range SurveIIIance Military FLIR R&D Labs Non-Destructive Testing …” and thus is clearly not limited to imaging only areas that include aircraft exhaust.  Therefore, appellant’s arguments are not persuasive.
1.D. Arguments on 3 January 2022 Appeal Brief pp. 15-18
Appellant argues that the record evidence, including ample expert testimony, confirms that the combination proposed in the Final Office Action would not have been obvious to a person of ordinary skill in the art.  
Examiner respectfully disagrees for the reasons discussed in the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC) and the reasons discussed in prior Office Actions as well as in this Answer.
1.E. Arguments on 3 January 2022 Appeal Brief pg. 18
Appellant argues that dependent claims 53, 55-59, 61, 63-66, and 69 have not been shown to be obvious for at least the reasons addressed above concerning claim 51, from which these claims depend.  
Examiner respectfully disagrees for the reasons 
1.E.a. Arguments on 3 January 2022 Appeal Brief pp. 19-20
Appellant argues that the examiner failed to produce any supportive authority or documentary evidence to support the finding that the particular “transmission response” in the particular context recited in claim 53 was “well known in the art”.  
Examiner respectfully disagrees for the reasons discussed the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC), the reasons discussed in prior Office Actions, and the reasons discussed in this Answer.  As discussed in the previous Office Action (pg. 5), filters were well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  Thus, supportive authority or documentary evidence was clearly cited in the previous office actions.  Therefore, appellant’s arguments are not persuasive.
1.E.b. Arguments on 3 January 2022 Appeal Brief pp. 20-21
Appellant argues that the record lacks any supportive authority or documentary evidence to support the finding that the particular “transmission response” in the particular context recited in claim 55 was “well known in the art”.  
Examiner respectfully disagrees for the reasons discussed the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC), the reasons discussed in prior Office Actions, and the e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  Thus, supportive authority or documentary evidence was clearly cited in the previous office actions.  Therefore, appellant’s arguments are not persuasive.
1.E.c. Arguments on 3 January 2022 Appeal Brief pp. 21-22
Appellant argues that the examiner failed to identify any teaching within the four comers of any cited prior art satisfying “wherein the transmission response of the optical bandpass filter has a full width at half maximum transmittance of at least 150 nm” recited in dependent claim 56.  
Examiner respectfully disagrees for the reasons discussed the 3 September 2015 Patent Trial and Appeal Board Decision (and affirmed by the CAFC), the reasons discussed in prior Office Actions, and the reasons discussed in this Answer.  As discussed in the previous office Action (pg. 7), filters were well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak transmission in Fig. 4 and “… common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.).  It should be noted that~0.2 μm FWHM (Full Width at Half Maximum) is within the range of at least 150 nm FWHM (i.e., 0.2 μm = 200 nm).  Therefore, appellant’s arguments are not persuasive.
1.E.a. Arguments on 3 January 2022 Appeal Brief pp. 23-24
Appellant argues that dependent claim 66 is structurally tied at least to the “transmission response” of the “optical bandpass filter” in that it expressly qualifies the “gas leak” that must be imageable by the selective transmission of cold-filtered light from the “optical bandpass filter”.  
Examiner respectfully disagrees.  As discussed in the previous office Action (pp. 11-12), “a pipe having a defect” and “non-combusted gas” do not appear to be parts of the claimed apparatus.  Thus, “the component is a pipe having a defect through which non-combusted gas passes as the gas leak” limitation was not given any patentable weight since “the component is a pipe having a defect through which non-combusted gas passes as the gas leak” limitation do not appear to impose any additional structural limitations on the claimed apparatus.  The “transmission response” of the “optical bandpass filter” are not additional structural limitations that are necessarily required for the “gas leak” to be imageable by the selective transmission of cold-filtered light from the “optical bandpass filter” because claim 51 already recited limitations (e.g., “an optical bandpass filter disposed within the interior portion of the sealed housing along the optical path, the optical bandpass filter having a transmission response that selectively transmits sufficient light to produce the cold-filtered image of the gas leak emanating from the component under passively imaged ambient conditions, the passively imaged ambient conditions occurring naturally without introducing, during imaging, an active independent source of infrared radiation within the optical path, the transmission response having a full width at half maximum transmittance of less than 250 nm, at least a portion of the transmission response being within an absorption band of a chemical component of the gas leak”) for the “gas leak” to be imageable by the selective transmission of cold-filtered light from the “optical bandpass filter”.  Therefore, appellant’s arguments are not persuasive.
2. Arguments on 3 January 2022 Appeal Brief pp. 24-26
In response to appellant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further in response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves.  Barnes teaches (first column 3 paragraph, last two column 4 paragraphs, and last column 10 paragraph) that “… Commercial off the shelf technology can advantageously be employed in a unique manner to ensure low cost and robust and simple operation from smaller and more flexible platforms which is necessary for practical fielding of this innovative technical approach to detect a new class of commercial and military targets in a rapid, reliable and effective manner … When mounted on an aircraft or ground vehicle, changes in gas target state and position can be tracked and analyzed in a dynamic field operating environment for use in challenging military and/or commercial applications. The pod housing 25 of the ”.  Thus, Barnes teaches or suggests to one of ordinary skill in the art that “Commercial off the shelf technology” (e.g., the Merlin camera is commercially available) “can advantageously be employed in” “aircraft” “for acquiring long range standoff data” (e.g., see the exemplary standoff distances shown in Fig. 10 wherein 5280 ft is 1 mile).  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
3. Arguments on 3 January 2022 Appeal Brief pp. 26-28
Appellant argues that the record lacks any supportive authority or documentary evidence establishing that “a transmittance greater than 70% at center wavelength” was “well known in the art” in the particular context in which that aspect of the “transmission response” was recited in claims 54 and 70.  
In response to appellant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As discussed in the previous office Action (pp. 4 and 16-18), filters were well known in the art (e.g., see ~0.2 μm full width at half maximum bandwidth filter with ~60% peak … common to the majority of hydrocarbon gases, that occurring generally between limits of 3.3 and 3.5 µm in the short-wavelength region. This is the C-H stretching band of methyl (CH3) or methylene (CH2) groups …” on pg. 493 of Strachan et al.) and wavelength bands for detection of chemical signatures are also well known in the art (e.g., see “… Fig. 4 Detection of trace amounts of hydro-carbon emissions using wide-band (left, 3-5µm) and narrow-band (center, 3.27-3.35µm; right, 3.23-3.37µm) spectral filters … By using extremely narrow-wavelength-band filters, high sensitivity imaging systems can be built that are sensitive only to infrared radiation at the absorption band of particular gas species. To achieve the full effect of a narrow-band imaging system, the filter should be cryogenically cooled along with the array … filters as narrow as 0.04 μm can still produce high-quality, high-contrast imagery of hydrocarbon emissions …” on pg. N-214 of Wimmers et al.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional wavelength band (e.g., a transmittance greater than 70% at center wavelength and/or ~40 nm full width at half maximum bandwidth filter for detection of chemical signatures) as the “field-customizable” wavelength band of Indigo Systems Corporation.  Therefore, the combination of the cited prior art teaches or suggests all limitation as arranged in the claims.
4. Arguments on 3 January 2022 Appeal Brief pg. 28
Appellant argues that claim 60 depends from claim 51 and, consequently, claim 60 is allowable over the prior art of record at least for the reasons addressed above concerning independent claim 51. 
 Examiner respectfully disagrees for the reasons discussed above.
5. Arguments on 3 January 2022 Appeal Brief pp. 28-29
Appellant argues that claim 62 depends from claim 51 and, consequently, claim 62 is allowable over the prior art of record at least for the reasons addressed above concerning independent claim 51.  
Examiner respectfully disagrees for the reasons discussed above.
6. Arguments on 3 January 2022 Appeal Brief pg. 29
Appellant argues that claim 71 depends from claim 51 and, consequently, claim 71 is allowable over the prior art of record at least for the reasons addressed above concerning independent claim 51. 
 Examiner respectfully disagrees for the reasons discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             


Conferees:
Shun Lee
/S. L./
Examiner, Art Unit 2884
David Porta
/D.P.P/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JUSTIN P BETTENDORF/           RQAS, OPQA                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires